Title: Virginia Delegates in Congress to Thomas Jefferson, [12] December 1780
From: Virginia Delegates in Congress
To: Jefferson, Thomas


Philada. Decembr. [12,] 1780
We have the honor to enclose your Excellency a Resolution of Congress of the 6th. instant relating to the Convention troops[,] also a copy of a letter from G. Anderson found among the dead letters in the post office and communicated to Congress by the Postmaster. If there should be occasion for the original of the letter it shall be transmitted on the first intimation.
An Irish paper informs us that Henry Laurens Esquire was committed to the Tower on the 6th. of October by a warrant from the Secretarys of State on suspicion of High Treason. All the despatches entrusted to the same conveyance unfortunately fell into the hands of the Enemy at the same time.
A letter from Mr. Jonathan Williams dated at Nantz, Octr. 17. confirms an account received several days ago, of the Ariel commanded by P. Jones, Esqr. & containing cloathing &c for the Army being dismasted & obliged to return into port. The effect of this delay will be severely felt by the troops who have already but too much reason to complain of the sufferings they have been exposed to from a want of these necessaries.
The same letter from Mr. Williams as well as some others received within a few days give us reason to believe that Portugal has at length yielded to the solicitations of the Neutral Powers & to the remonstrances of France & Spain so far as to accede to the general object of the former and to exclude the English from the privileges which their vessels of War heretofore enjoyed in their ports. we have received Payment of the Bill drawn by Mr. Benjn. Harrison.
we [are?] with perfect respect Yr. Excellys most obedt. & very Hum[ble] Servts.
James Madison Junr.
Theok. Bland Jr.
